Form domsup13 (01/2015)
                                    UNITED STATES BANKRUPTCY COURT
                                         Western District of Washington
                                             1717 Pacific Avenue
                                                  Suite 2100
                                              Tacoma, WA 98402

In
Re:                                                           Case Number: 14−46734−BDL
       Curtiss D. Briley and Jennifer L Briley                Chapter: 13

       Debtor(s).

      NOTICE OF REQUIREMENT TO FILE CERTIFICATE REGARDING DOMESTIC SUPPORT
                                   OBLIGATIONS


You are notified that upon completion of plan payments, ALL Chapter 13 debtor(s) must file a certification stating
either that (i) they are not liable for any domestic support obligations; or (ii) all domestic support obligations payable
by them that became due on or before the date of the certification (including amounts due before the petition was
filed, but only to the extent provided for by the plan) under any judicial or administrative order, or by statute, have
been paid. (11 U.S.C. § 1328(a) and LBR 3015−1(g)).

Failure to file a certificate that all domestic support obligations have been paid or that the debtor(s) is not liable for
domestic support obligations will result in the case being closed without an entry of discharge. If the debtor(s)
subsequently files a Motion to Reopen the Case to allow for the filing of this certification, the debtor(s) must pay the
full reopening fee due for the filing of the motion.


The required certificate is entitled Chapter 13 Debtor's Certifications Regarding Domestic Support Obligations and
Section 522(q), Official Form B283. The certificate is available in the Bankruptcy Court Clerk's office or can be
downloaded, with instructions at http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx. The
completed certificate should be mailed to the U.S. Bankruptcy Court at the address listed at the top of this notice.



Dated: August 2, 2019
                                                              Mark L. Hatcher
                                                              Clerk of the Bankruptcy Court
